UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4935



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


OLIVER ALFONSO SAENZ-TORRES,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cr-
00050-AMD-1)


Submitted:   June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Kwame J. Manley, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oliver Alfonso Saenz-Torres pled guilty pursuant to a

written plea agreement to conspiracy to distribute and possess with

intent   to   distribute   heroin,       in    violation   of     21    U.S.C.

§§ 841(a)(1), 846 (2000).      The district court sentenced Saenz-

Torres to the statutory mandatory minimum sentence of 120 months’

imprisonment, to be followed by five years of supervised release.

Saenz-Torres’ sole challenge on appeal is to the district court’s

refusal to grant his request for a hearing on the Government’s

decision not to make a motion under U.S. Sentencing Guidelines

Manual § 5K1.1 (2007).

          The   explicit   terms    of   the   plea   agreement    at   issue

unambiguously provide that the Government had sole discretion to

determine whether Saenz-Torres provided substantial assistance to

the Government thereby warranting a motion under § 5K1.1.*              At the

sentencing hearing, the Government described to the court multiple

instances in which Saenz-Torres had been untruthful and had failed

to disclose information he possessed to law enforcement, thereby

frustrating the Government’s continuing investigation of the drug

conspiracy to which Saenz-Torres had pled guilty.          The Government



     *
      Saenz-Torres’ assertion that paragraphs 18 and 19 of the
agreement require a hearing on the issue of substantial assistance
is without merit, as those provisions of the plea agreement clearly
relate to remedies for breach of the agreement and are not
applicable to the Government’s discretionary decision of whether to
make a motion pursuant to § 5K1.1.

                                   - 2 -
stated that because of Saenz-Torres’ lack of credibility, it would

be unable to use Saenz-Torres as a witness, and declined to make a

substantial assistance motion on behalf of Saenz-Torres.

            We find no error in the district court’s denial of Saenz-

Torres’ request for a hearing to determine whether the Government

had proved a breach by Saenz-Torres of his obligations under the

plea agreement. Given that the Government retained sole discretion

regarding whether it would make a substantial assistance motion,

and there was no indication that the Government had acted in bad

faith or with unconstitutional motive in its decision to refuse to

make the § 5K1.1 motion, Saenz-Torres was not entitled to a

hearing.    See Wade v. United States, 504 U.S. 181, 186 (1992).

            Accordingly,   we   affirm    Saenz-Torres’   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -